Powell, J.
While the record is voluminous, two points are controlling. The defendant gave the' plaintiff a note wherein he expressly waived his right of exemption from garnishment as to the wages earned by him while in the employment of the garnishee; *284• afterwards, in order to get a garnishment proceeding then pending dismissed, he contracted that his wages now in question should not be exempt, but should be subject to garnishment. If either of these agreements is enforceable, the judgment in the garnishee’s favor is erroneous. The other point is that the answer of the .garnishee was not properly verified. The timekeeper of the garnishee (a corporation) verified the answer positively. It appeared from the evidence that he was cognizant of the facts. The immediate exception before us is to the overruling, in the superior court, -of a certiorari brought to reverse a judgment in the justice’s court in favor of the garnishee, who admitted funds but set up that they ■were not subject.
1. The plaintiff in error vigorously assails a long line of decisions of the Supreme Court holding that the, garnishee may set up that the wages in his hands are not subject to garnishment, and •also the decisions that hold or tend to hold that the debtor can not make them subject by a waiver. These decisions and the effect of them, it is contended, seriously impair many of the plaintiff’s constitutional rights. The attack is multiform. Among other things, it is said that these decisions are violative of the constitution because they amount to legislation by the judicial department. Asserting that a constitutional question is thus raised, it is suggested that this court certify it to the "Supreme Court. No such constitutional question is presented as to require certification. See constitutional amendment establishing the Court of Appeals (Acts of 1906, p. 26); Fews v. State, 1 Ga. App. 122 (58 S. E. 64); Hammock v. State, 1 Ga. App. 126 (58 S. E. 66); Anderson v. State, 2 Ga. App. 1 (58 S. E. 401).
2, 3. Eequest is also made to review some half dozen Supreme 'Court decisions• announcing rulings of the nature indicated above; to the end that they may be modified or overruled. It is recognized by able counsel for the plaintiff in error that the decisions •of the Supreme Court are binding on this court as precedents, and that we have no power to overrule or modify them; and we are therefore requested to certify the question of their review and '•overruling to the Supreme-Court. We have this, power. However, in the light of the fact that the Supreme Court of this State, with Ihe quota of work coming to it through the ordinary channels, is required to perform a volume of labor unequaled by any other *285similar tribunal in this world, save only this court, we are hesitant-in transferring additional burdens to' it. Eule 31 of this court provides: “Whenever counsel in a case in this court desires to question or to review one or more decisions of the Supreme Court-for the purpose of having the same modified or overruled, a written request to that effect shall be expressly presented in the brief of counsel. If, upon consideration of the question, this court is of’ opinion that the decision should be modified or overruled, or that-the question is one-of so much doubt that it should be referred to-the Supreme Court for consideration, this court will certify such question to the Supreme Court.”
4. The argument of counsel against these precedents of the Supreme Court, while vehement, is gracious. His expressions of veneration for the judges who made these rulings are abundant; his-attack upon the decisions themselves unsparing. For example, he-says, “With profoundest respect for Georgia’s chief judiciary,-and with veneration and fond recollections of'having known and loved some of the former chief judiciary (than whom no State can boast of abler jurists or better men), the plaintiff questions their former rulings; also observing that nature lent them, as us, lame Beason’slamp, instead of unerring intuition, to light the way of truth in theirs, now our little nursery.” Somehow, this brings to our mind an episode narrated of the memorable Jack Falstaff: “Falstaff: Sirrah, what says the doctor to my water? Page: He said, sir, the water itself was a good, healthy water; but, for the party that owed it, he might have more diseases than he knew for.”
In this ease, however, counsel condemns the water and praises, the men who -owed it. We can condemn neither. To our minds-the decisions are absolutely sound in law and in reason.
5. Instead of limiting the Supreme Court decisions upon the inability of laborers to waive exemptions from garnishment, this-court has, in the -recent case of Traders Investment Co. v. Macon Ry. & Light Co., 3 Ga. App. 125 (59 S. E. 454), extended them. Such contracts, whether general or special, whether made in connection with the incurring of the original indebtedness or made-subsequently upon new consideration, are contrary to public policy. Contracts contrary to public policy, no matter how solemnly or explicitly made, are void. Civil Code, §3668. The exemption from process of garnishment is a limitation upon the scope of the-*286processes of the court. The “so far shall thou go and no further” of the law can not be repealed even by those to whose benefit the prohibition may in individual case inure. The arm of the court, made short by the law itself, can not be extended by the act of the parties.
6. The verification of the answer of the garnishee by the timekeeper was sufficient. Plant v. Mutual Life Ins. Co., 92 Ga. 636 (19 S. E. 719). Judgment affirmed.